Citation Nr: 1100932	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The issues of entitlement to a compensable rating for hearing 
loss is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to March 12, 2010, the Veteran's PTSD was not 
manifested by impaired communication, flattened affect, impaired 
abstract thinking, impaired thought processes, impaired judgment, 
delusions, panic attacks, hallucinations, suicidal thoughts, or 
homicidal thoughts, and the evidence indicates that the Veteran 
worked full-time and had some, albeit limited, social 
relationships.

2.  From March 12, 2010, forward, the Veteran's PTSD is 
manifested by infrequent suicidal ideation, infrequent panic 
attacks, moderate depression, severe anxiety, and impaired 
occupational relationships, but not obsessional rituals, impaired 
speech, impaired ability to function, impaired impulse control, 
disorientation, neglect of personal appearance and hygiene, or 
inability to establish and maintain relationships or employment.  

3.  The Veteran's lumbar spine disability does not result in 
ankylosis, restriction of flexion to less than 45 degrees, or 
incapacitating episodes.  




CONCLUSIONS OF LAW

1.  From March 12, 2010, forward, the criteria for a rating of 50 
percent, but no higher, for a psychiatric disability have been 
met, but prior to March 12, 2010, the criteria for an initial 
rating in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2010). 

2.  The criteria for a disability rating greater than 20 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for an increased initial rating for 
PTSD, in cases where service connection has been granted and 
initial disability ratings and effective dates have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  Nevertheless, the record reflects that 
the appellant was provided a meaningful opportunity to 
participate effectively in the processing of his claim such that 
the notice error did not affect the essential fairness of the 
adjudication now on appeal.  
Notice for the claim for a higher initial rating was provided in 
a June 2008 letter, and the claim was readjudicated in the 
November 2008 statement of the case.  Mayfield, 444 F.3d at 1333.  

Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA also 
afforded the appellant examinations which are adequate for rating 
purposes:  the examiners reviewed the claims file, elicited 
medical histories from the Veteran, and conducted the appropriate 
examination, and the Veteran has not contended that either 
examination was inadequate or that his condition has changed 
(i.e. worsened) since the 2010 examination was conducted.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file, 
and the appellant has not contended otherwise.  

With regard to the claim of increased rating for a lumbar spine 
disability, for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment; (2) provide examples of the types of medical and lay 
evidence that may be obtained or requested; (3) and further 
notify the claimant that "should an increase in disability be 
found, a disability rating will be determined by applying 
relevant [DC's]," and that the range of disability applied may 
be between 0% and 100% "based on the nature of the symptoms of 
the condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 


The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in January 2007.  
Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA also 
afforded the appellant examinations which are adequate for rating 
purposes:  the 2008 and 2010 examiners reviewed the claims file, 
all examiners elicited medical histories from the Veteran which 
are consistent with the histories provided by the record, and all 
examiners conducted the appropriate examination, and the Veteran 
has not contended that either examination was inadequate or that 
his condition has changed (i.e. worsened) since the 2010 
examination was conducted.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file, and the appellant 
has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating or a claim for an increased rating, 
consideration must be given to "staged" ratings, i.e., disability 
ratings for separate periods of time based on the facts found.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Thus, the Board will thus 
consider entitlement to "staged ratings."

PTSD

The Veteran's service-connected psychiatric disability, currently 
diagnosed as PTSD, is rated at 30 percent under Diagnostic Code 
(DC) 9411.  Under the rating criteria for mental disorders, a 50 
percent rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent rating is assigned 
for occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood, due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  The use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence documents the Veteran's endorsement of symptoms 
including nightmares, disturbed sleep, feelings of guilt, 
hypervigilance, avoidance, discomfort in social situations and 
crowded places, and increased startle response.  He has also 
reported occasional brief episodes of depression during which he 
has intrusive thoughts of Vietnam and considerable guilt 
concerning some of his actions and irritability and extreme anger 
at times, which has led to confrontations with supervisors and 
considerable vocational instability.  The evidence further 
documents that the Veteran is consistently oriented, that he has 
no suicidal or homicidal ideation, that he has worked throughout 
the appellate period, and that he has a good relationship with 
his wife, though he is otherwise a private person, with 
difficulty trusting or becoming close to others.  

A September 2007 VA examination record reflects the examiner's 
findings that the Veteran was functioning in employment and 
filling his family role responsibilities.  The examiner found 
that the Veteran showed some impairment in social relationships, 
however, and that he had a moderately high level of psychological 
distress.  Examination revealed no impairment of thought process 
or communication:  speech was spontaneous, relevant and coherent 
and there was no disorganization in thought process.  There was 
no evidence of psychosis, panic attack, inappropriate behavior, 
or suicidal or homicidal ideation, and the Veteran's ability to 
maintain minimal personal hygiene and other basic activities of 
daily living was unimpaired.  The Veteran was fully oriented, and 
memory was intact.  There was no obsessional ritual, though the 
Veteran did report that he sat with his back to the wall when in 
a restaurant.  The Veteran was mildly anxious, had difficulty 
relaxing, appeared tense, and showed hypervigilance.  The 
examiner noted that the Veteran's history suggested problems with 
impulse control, particularly management of anger.  The examiner 
also noted that although the Veteran had sleep disturbance, it 
did not result in significant interference with daytime 
activities.  The examiner diagnosed the Veteran with PTSD with 
mild to moderate symptoms and assigned a global assessment of 
functioning (GAF) score of 60, which corresponds to a finding of 
corresponds to moderate (though near mild) symptoms or difficulty 
in functioning.  See Carpenter (Eugene) v. Brown, 8 Vet. App. 240 
(1995).  The examiner opined that the Veteran's PTSD resulted in 
"only minor impairment of vocational functioning."  The 
examiner explained that the Veteran was working "in a situation 
where he is not closely supervised, a situation he finds highly 
satisfactory," and that the Veteran had reported being able to 
manage his anger.  The examiner noted that, historically, the 
Veteran's irritability and tendency towards anger outbursts had 
resulted in significant vocational maladjustments which resulted 
in either the Veteran leaving or being fired from jobs after 
altercations or disagreements with supervisors.  The examiner 
reported that, at the time of the examination, however, the 
Veteran's PTSD resulted in no more than mild impairment of 
vocational functioning.  The examiner added that social 
functioning was impaired to a greater extent because the Veteran 
was uncomfortable in crowds and was "somewhat mistrustful" of 
others, which caused him to limit his social activities.  

A March 2008 VA treatment record reflects the Veteran's history 
of unresolved grief due to the deaths of his mother and mother-
in-law and increased job stress, which was exacerbating his PTSD 
symptoms, particularly his survivor's guilt and fear of losing 
control.  He denied any suicidal, homicidal, or psychotic 
behavior.  

A June 2009 VA treatment record reflects the Veteran's history of 
increased nightmares and flashbacks.  He denied feelings of 
hopelessness or helplessness, thoughts of harm to himself or 
others, paranoia, or perceptual disturbances.  Examination 
revealed that the Veteran was alert and oriented with appropriate 
grooming and dress, normal speech, logical and goal-directed 
thought process, nondelusional thought content, intact cognition, 
intact judgment, and fair insight.  Additionally although mood 
reflected some anxiety, affect was appropriate.  

An October 2009 VA treatment record reflects the Veteran's 
history of decreased nightmares and flashbacks.  He denied 
feelings of hopelessness or helplessness, thoughts of harm to 
himself or others, paranoia, or perceptual disturbances.  
Examination revealed that the Veteran was alert and oriented with 
appropriate grooming and dress, normal speech, logical and goal-
directed thought process, nondelusional thought content, intact 
cognition, intact judgment, and fair insight.  Additionally 
although mood reflected some anxiety, affect was appropriate.  

A March 2010 VA examination record documents that the Veteran was 
oriented, clean and casually dressed with appropriate affect, 
unremarkable motor activity, unremarkable speech, and anxious and 
agitated mood.  Attention was intact, but the Veteran was not 
able to do serial 7s.  Thought content and process was 
unremarkable, and there were no delusions or 
obsessive/ritualistic behavior.  The Veteran did have 
inappropriate behavior in that he described anger and aggression 
and reported that he was quick to categorize people and to 
respond based on how he perceived them.  He reported having two 
panic attacks each year, for which he received emergency 
treatment.  He further reported a history of homicidal thoughts, 
and stated that he still got angry but felt better about 
controlling that anger, and suicidal ideation approximately two 
to three times each year.  The examiner assessed the Veteran with 
fair impulse control and noted that the Veteran was able to 
maintain minimal personal living and activities of daily living.  
Remote and immediate memory were moderately impaired, and recent 
memory was mildly impaired.  Testing revealed moderate depression 
and severe anxiety.  The Veteran reported that he was working and 
indicated that he had missed four weeks of work in the previous 
year due to his PTSD symptoms, specifically his memory loss and 
poor social interaction.  He explained that he had anger issues 
with his coworkers and supervisors that often required him to 
leave work to cool off.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF score of 55, which corresponds to 
moderate symptoms or difficulty in functioning.  See Carpenter, 8 
Vet. App. at 240.  The examiner opined that the Veteran's PTSD 
resulted in deficiencies in judgment, thinking, family relations, 
work, and mood.  

Effective March 12, 2010, the date of the VA examination, the 
evidence warrants a staged rating based on the objective evidence 
of more severe symptoms as of that date.  See Fenderson, 12 Vet. 
App. 119, 126 (1999).  Beginning on March 12, 2010, the evidence 
warrants a 50 percent rating based on the new histories of 
suicidal ideation, panic attacks, and occupational impairment 
(i.e. missing work due to PTSD symptoms and relationship problems 
with people at work) and findings of impaired memory, moderate 
depression, and severe anxiety.  A rating higher than 50 percent 
is not warranted, however.  There is no evidence of obsessional 
ritual, inability to function, impaired speech, frequent panic 
attacks, periods of violence, disorientation, or neglect of 
personal hygiene and appearance, and although the Veteran reports 
having episodes of anger, he is able to control that anger and 
has been determined to have "fair" impulse control.  
Additionally, the record reflects an examiner's determination 
that the Veteran's functioning is only moderately impaired (as 
shown by the assignment of a GAF score of 55).  The Board 
acknowledges that the Veteran has reported suicidal ideation and 
occupational and social impairment.  He is able to maintain a 
good relationship with his wife and to continue working full-
time, however, and although he has indicated that he has suicidal 
thoughts, these thoughts are infrequent -- they only occur at 
most three times a year - and they are not associated with intent 
or plan.  Thus, in the absence of additional evidence suggestive 
of the disability picture contemplated by the higher rating, the 
Board finds that the evidence most nearly approximates the 
disability picture contemplated by a 50 percent rating and no 
higher.  

Prior to March 12, 2010, a rating in excess of 30 percent is not 
warranted.  The evidence indicates no findings or histories of 
flattened affect, impaired communication, panic attacks, 
difficulty in understanding complex commands, impaired memory, 
impaired judgment, or impaired abstract thinking, and the medical 
records report negative histories of hallucinations, delusions, 
inappropriate behavior, ritualistic behavior, or suicidal or 
homicidal thinking.  The records also consistently reveal 
findings that the Veteran was alert and oriented and that his 
symptoms were mild to moderate.  Further, the evidence indicates 
that the Veteran was able to obtain employment and a good 
relationship with his wife.  Thus, although the Veteran reports 
impaired social relationships and difficulty working during this 
period, and the record includes findings of moderate impairment 
(see September 2007 GAF score) the evidence most nearly 
approximates a 30 percent rating throughout this time period.  
See 38 C.F.R. §§ 4.7, 4.126(a).  

In sum, the Board finds the evidence warrants a schedular rating 
of 50 percent, but no higher, effective March 12, 2010, and a 
schedular rating of 30 percent for the period prior to March 12, 
2010.  The Board has considered whether extraschedular 
consideration is warranted.  The discussion above reflects that 
the Veteran's PTSD is manifested by impairment in social and 
occupational functioning and those impairments are contemplated 
by the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as "governing 
norms" is not required and referral for an extraschedular rating 
is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Lumbar Spine

The Veteran's low back disability is rated under the General 
Rating Formula for the Spine (Formula).  The Formula provides a 
40 percent rating for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  The proper rating under the 
Formula is determined without regard to symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  The 
appropriate rating for limitation of motion is determined after 
consideration of functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A 
separate rating may be assigned for any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

The evidence of record documents the Veteran's history of chronic 
low back pain with flare-ups of "unbearable" pain which renders 
him unable to touch his toes or pick up anything over 
approximately 25 pounds and which causes him to miss work 
multiple times each year and impairs his functional ability at 
work.  The Veteran has also reported having radiculopathy of the 
left and right lower extremities secondary to his lumbar spine 
disability.  These conditions have been considered and evaluated 
separately, however, so the Board will not address the Veteran's 
histories of radicular pain or the findings related thereto in 
this decision.  See February 2004 and May 2007 rating decisions.  

VA treatment records dating up to January 2010 generally reflect 
findings of normal gait, full strength, and pain with motion, and 
the Veteran's negative histories as to bowel or bladder 
incontinence.  A June 2006 VA treatment record also reflects that 
range of motion was impaired at the end ranges, particularly in 
extension and rotation bilaterally and that there were pain-
provocative tests with extension.  A September 2007 VA treatment 
record additionally reflects that the Veteran reported an acute 
flare-up, for which he was provided additional medication and a 
note to excuse him from work because he would be unable to work 
on the provided pain medication.  The record also reflects the 
Veteran's history of one to two exacerbations of his low back 
pain each year.  A December 2007 VA treatment record reflects the 
Veteran's history of two episodes of back pain since September 
2007.  A March 2009 VA treatment record reflects the Veteran's 
history of falling after his back went out.  The record suggests 
that the Veteran's back gave out because he had been working 
overtime which resulted in extra bending.  

Private treatment records dating in January and February 2007 
reflect the Veteran's history of low back pain (at approximately 
8/10).  The Veteran also reported difficulty with prolonged 
standing and walking.  He denied bladder/bowel dysfunction.  
Examination revealed normal posture and slow and robotic gait.  
There was tenderness and spasm.  Forward bending was within 24 
inches of the floor.  Heel and toe walking was normal.  Straight 
leg raises and a McBride's sitting test were negative.  A 
February 2007 treatment record indicates that the Veteran was 
advised to go on "light duty" work status.  See January and 
February 2007 Shad treatment records.  

A May 2007 VA examination record reflects the Veteran's history 
of constant low back pain with two to three flare-ups of 10/10 
pain each week.  The Veteran reported that the flare-ups can 
happen spontaneously or because of prolonged standing, walking 
(more than 25 feet), or climbing stairs.  He stated that the 
flare-ups were alleviated with medication, rest, heat, and use of 
his TENS unit.  The Veteran denied any associated symptoms such 
as erectile dysfunction or bowel/bladder dysfunction.  The 
Veteran reported that he had full-time employment but estimated 
that he had missed 69 days of work in the previous year due to 
his lumbar spine disability and the associated radiculopathies.  
He reported that he was able to attend to activities of daily 
living.  Examination revealed that the Veteran was able to squat 
only 10 inches due to back pain and leg weakness.  Range of 
motion testing revealed that the Veteran could forward flex to 90 
degrees with pain beginning at 70 degrees, extend to 10 degrees 
with pain at the extreme, lateral flex to 20 degrees with pain at 
the extreme bilaterally, and rotate to 15 degrees with pain at 
the extreme bilaterally.  There was no change in pain or range of 
motion after repetition.  There was objective evidence of spasm, 
weakness, guarding, tenderness, or pain, and gait and spinal 
contour were normal.  There was no postural abnormality.  The 
diagnosis was lumbosacral strain.  

An April 2008 VA examination record reflects the Veteran's 
history of constant back pain with increased pain with repetitive 
bending and lifting or prolonged sitting, standing, or walking.  
The Veteran denied any associated erectile dysfunction or 
bowel/bladder complaints.  The Veteran estimated that he had lost 
two months of employment over the previous year because he was on 
bed rest due to his back pain.  He did not report difficulty with 
his activities of daily living.  Examination revealed that the 
back musculature was symmetrical and well-developed with good 
strength and muscle tone.  There was some loss of the normal 
curvature of the lower back but no evidence of atrophy, limb 
dysfunction, or fasciculation.  There was also no evidence of 
spasm, weakness, tenderness, or guarding, and gait, and spinal 
contour were normal.  Range of motion testing revealed flexion to 
50 degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
There was discomfort on range of motion but no additional 
limitation due to pain, fatigue, weakness, loss of coordination, 
or lack of endurance after repetition.  The diagnoses were 
chronic thoraco-lumbar strain and degenerative joint disease, 
lumbosacral spine.  

A March 2010 VA examination record reflects the Veteran's history 
of constant, severe low back pain.  He denied any episodes that 
require physician-prescribed bedrest in the previous twelve 
months.  He reported daily flare-ups which were incapacitating 
and lasted all day.  He indicated that the flare-ups were caused 
by prolonged walking (further than 1/4 mile or longer than 20 
minutes), driving (more than 40 minutes), or sitting, repeated 
bending, or getting up from bed in the wrong position.  He 
reported that his flare-ups were alleviated by medication and 
rest.  He also reported that he worked but indicated that he had 
missed approximately 45 days of work in the previous year.  He 
was able to manage activities of daily living.  He denied bladder 
or bowel problems.  Examination revealed the curvature of the 
spine was normal.  Range of motion testing revealed forward 
flexion to 45 degrees, lateral flexion to 25 degrees bilaterally, 
left lateral rotation to 30 degrees, and right lateral rotation 
to 25 degrees.  The Veteran refused to do extension because of 
severe pain.  He also stated that he could not flex beyond 45 
degrees because of pain.  After repetition, the Veteran reported 
pain on flexion towards the end of range of motion, with no 
further reduction in motion.  He refused to do extension.  The 
rest of the movements caused pain towards the end of range of 
motion with no additional reduction in motion.  There was no 
objective evidence of spasm, scoliosis, reverse lordosis, or 
abnormal kyphosis.  There was tenderness over the lower lumbar 
spine area.  There was no ankylosis.  The diagnoses were 
degenerative disc disease with mild anterolisthesis of L4 over L5 
and degenerative joint disease, bilateral, at L4-L5.  

After reviewing the record, the Board concludes that a rating in 
excess of 20 percent is not warranted during any portion of the 
rating period on appeal.  There is no finding of ankylosis, and 
the records indicate that the Veteran has range of motion in his 
spine; there is no fixation.  Furthermore, the evidence does not 
suggest that the Veteran's flexion is limited to 30 degrees or 
less.  Rather, the evidence consistently reveals flexion to at 
least 45 degrees including after repetition, which is too 
significant to warrant a higher rating even after consideration 
of additional functional limitation due to factors such as pain, 
weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  Additionally, a 
separate rating is not warranted pursuant to Note 1:  the Veteran 
has already been assigned separate ratings for radiculopathy, and 
there is no evidence of additional neurological problems which 
would warrant another separate rating.  

A rating in excess of 20 percent under the Formula for Rating 
Intervertebral Disc Syndrome (IDS) is also not warranted.  The 
Formula for Rating IDS provides a rating in excess of 20 percent 
for IDS with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks in the previous 12 months.  
An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  In this 
case, a higher rating is not warranted under this formula as the 
evidence does not document any "incapacitating episodes."  The 
Board acknowledges that the Veteran has reported having 
"incapacitating flare-ups" and missing work because he is on 
"bedrest."  The record contains no evidence, or even 
allegation, of the requisite doctor-prescribed bedrest, however.  
Consequently, a rating in excess of 20 percent is not warranted 
under the Formula for Rating IDS.  

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
missing work and other occupational impairment secondary to his 
lumbar spine disability.  The discussion above reflects that the 
symptoms of the Veteran's lumbar spine disability are 
contemplated by the applicable rating criteria.  The competent 
medical evidence of record shows that his disabilities are 
primarily manifested by pain and limitation of motion, and the 
effects of pain and functional impairment have been taken into 
account and considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. 202.  The Board finds the effects of the Veteran's low 
back disability have been fully considered and are contemplated 
in the rating schedule.  Consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Thun, 22 Vet. App. at 111.


ORDER

An initial rating in excess of 30 percent for PTSD is denied but, 
effective March 12, 2010, a rating of 50 percent, but no higher, 
is granted.  

A rating in excess of 20 percent for a lumbar spine disability is 
denied.  


REMAND

A review of the record indicates that there is an outstanding 
audiogram result which has not been associated with the claims 
file.  See July 2006 VA treatment records.  The audiogram result 
should be obtained, and interpreted if necessary.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board may 
not interpret graphical representations of audiometric data).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any non-VA treatment 
records and request any reported records.  

2.  Obtain and interpret the July 2006 VA 
audiogram and obtain the speech 
discrimination scores presented during the 
July 2006 audiology consultation, if 
possible.


3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


